   Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 1 of 32 PageID #:793




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

JPMORGAN CHASE BANK, N.A. et al,                               )
                                                               )
                                       Plaintiffs,             )
                                                               )       Case No. 18-cv-03447
         V-                                                    )
                                                               )       Hon. Andrea R. Wood
BERNARD S. BLACK, et al,                                       )
                                                               )
                                       Defendants.             )

              DEFENDANTS AND COUNTER-PLAINTIFFS BERNARD S. BLACK
          AND SAMUEL BLACK'S MOTION FOR PRELIMINARY INJUNCTION


         Defendants and Counter-Plaintiffs, Bernard S. Black ("Bernard") and Samuel Black

("Samuel"), individually and as trustees of certain trusts, by their undersigned attorneys, move this

Court for the entry ofa preliminary injunction against defendants Anthony Dain ("Dain"), Jeanette

Goodwin ("Goodwin"), and Joanne Black ("Joanne"), directing Joanne to withdraw her contempt

motion against Bernard in the Denver Probate Court in Colorado, and enjoining Dain, Goodwin

and Joanne from taking or supporting actions or litigation activity in other forums to seek a

turnover of the funds that are the subject of this interpleader action, including actions or litigation

activity in other forums to punish, or seek to hold in contempt, Bemard or Samuel for not turning

over such funds while this case remains pending. In support, Bemard and Samuel state:

         1.       On May 15, 2018, JP Morgan Chase Bank, National Association and J.P. Morgan

Securities, LLC (collectively, "Chase") commenced these proceedings by filing a Complaint for

Interpleader and Declaratory Relief. The "property" that is the subject of this interpleader action

is the approximately $4 million held in bank and brokerage accoimts at Chase for two trusts that

Renata Black created prior to her death. One ofthose tmsts, which the parties refer to by shorthand

as the "Issue Tmst", is for the benefit of Bemard and his children. The second tmst, often referred



{5094/00005/00637317.DOCX/3 }
   Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 2 of 32 PageID #:793




to by the parties as the "SNT", is a supplemental needs trust that was established for the benefit of

Joanne during her lifetime. Then, upon Joanne's death, the assets of the SNT are directed to the

Issue Trust for the benefit of Bernard and his children.

         2.       As set out in the Complaint, the fimds in the Issue Trust and SNT accounts at Chase

are the subject of litigation in many forums around the country, including in two federal court

cases in New York, multiple state court cases in Illinois, a case pending in the Denver Probate

Court in Colorado, estate litigation in New York, and a Financial Industry Regulatory Authority

(FINRA) arbitration between some of the parties.

         3.       Chase filed this interpleader action because it was subject to contradictory court

orders and an arbitration award in multiple forums, as well as future potentially contradictory

orders, concerning the disposition ofthe funds held in the subject trust accounts. In its prayer for

relief, therefore. Chase requested that this Court "[rjestrain Defendants from instituting or

prosecuting any proceeding in any State or United States court, or other forum, affecting the

Property involved in this interpleader action until further order of Court." (Complaint at p. 19).

         4.       Although this Court initially ordered Chase to post a surety bond in lieu of

depositing the assets in the trust accounts into this Court's registry, this Court later waived renewal

of that surety bond on Chase's motion, subject to the expressed condition that: "[Chase] shall not

allow any withdrawals ofthe interpleader assets from the accounts or execute any instructions with

respect to the interpleader assets, without prior approval from the Court. Such approval shall be

sought by written motion with due notice provided to all Defendants." (Minute Entry dated May

15, 2019).

         5.       This Court then, after discussion with and between the parties in open court at a

subsequent hearing, supplemented that order "to preclude any party from seeking to enforce any



{5094/00005/00637317.DOCX/3)                       2
   Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 3 of 32 PageID #:793




court order requiring, or otherwise seek to effectuate, any turnover or withdrawal of the

interpleader assets from the accounts held by [Chase] vydthout first filing a motion with this Court

seeking approval for such withdrawal." (Minute Entry dated June 12,2019).

        6.       The parties to this case include Katherine Litvak ("Litvak") and Olga Dal ("Dal"),

who are judgment creditors ofthe two trusts. Since the inception of this case, they have not taken

any actions to seek to enforce theirjudgments against the funds in the trust accounts held by Chase,

and have confirmed to Bernard and Samuel that they intend to comply with this court's primacy

and its orders of May 19 and June 12, 2019 and not take any actions with respect to the trust

account funds while this case remains pending.

        7.       The remaining defendants - Dain, Goodwin and Joanne - have ignored this Court's

orders and have each taken or supported action in the Denver Probate Court seeking to hold

Bernard in contempt for not turning over the trust assets to that Court. More specifically, on April

27, 2018, the Denver Probate Court had ordered that the trust assets at issue in this proceeding

"shall be immediatelyreturned and placed into the Registry of the Denver Probate Court pending

further proceedings regarding disposition of said funds." (Complaint, Exhibit 1, emphasis added).

This was one of the competing claims to the trust account assets that led to the filing of this

interpleader case.

        8.       Notably, Bernard and Samuel have appealed the Denver Probate Court's order to

the Colorado Court ofAppeals. The bases for the appeal include lack ofsubject matter and personal

jurisdiction. The Colorado Court of Appeals has already vacated and remanded a prior order of

the Denver Probate Court for failure to make jurisdictional findings. Bernard and Samuel believe

that the April 27,2018 order will be reversed as well. Their appeal has been fully briefed, and oral

argument is expected in the first half of 2020, although no date has yet been set.



{5094/00005/00637317.DOa/3}                       3
   Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 4 of 32 PageID #:793




         9.       In the meantime, prior the filing ofthis case, Litvak and Dal, as judgment creditors,

had served Chase with citations to discover assets in two Circuit Court of Cook County, Illinois

cases.    Those citations contain injunctive prohibitions against any transfer of those funds.

Consequently, Chase cannot transfer funds in violation of those citations.

         10.      Moreover, a freeze on the vast majority ofthe trust assets at issue in this proceeding

was imposed by a March 23, 2018 award in a FINRA arbitration proceeding that involved some

of the parties to this case. Bemard and Samuel had sought to allow time for their challenge to the

actions of the Denver Probate Court, including their challenges to the Denver Probate Court's

jurisdiction. The FINRA order applies until "final order of pending litigation in the Colorado

Courts." (FINRA order f5, a copy of which is attached as Exhibit A).

         11.      The fimds in the trust accounts that are the subject of this interpleader action also

are the subject of other litigation around the country which potentially could lead to further

inconsistent orders with respect to the disposition of the trust assets held in the Chase accounts,

         12.      On May 10, 2019, however, despite the pendency of this action, the effect of the

Citations to Discover Assets in the Illinois state court proceedings and the FINRA arbitration

award referenced above, each ofwhich effectively has frozen the assets in the Chase trust accounts,

Joanne's Colorado counsel filed a Motion and Affidavit for Citation for Contempt of Court (the

"Contempt Motion", a copy ofwhich is attached hereto as Exhibit B) against Bemard in the Denver

Probate Court, seeking to hold Bemard in contempt for "willfully, intentionally, and in bad faith

violat[ing] th[at] Court's April 27, 2018 Order by refusing to retum, or even make any effort to

retum, the funds ...." (Contempt Motion at |2).

         13.      The Contempt Motion further states, "[a]s to the accounts on which [Bemard] is a

holder and a signor, he has the immediate ability to effect transfer to the Court's Registry, directly



{5094/00005/00637317.DOCX/3}                        4
   Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 5 of 32 PageID #:793




and/or through cooperation with other account holders, such as his son Samuel Black and Trustee

Anthony Dain."{Id. at ^3). That, however, was not true.'

         14.      Dain and Goodwin have supported the Contempt Motion. Movants are informed

and believe that Joanne's counsel in Colorado is accepting advice from them and that Dain and

Goodwin have supported her efforts in seeking to have the Denver Probate Court hold Bernard in

contempt for not transferring the trust account fimds held at Chase to the Denver Probate Court

registry.

         15.      Joanne, through counsel, as advised by Dain and Goodwin, renewed the Contempt

Motion on July 23, 2019, without informing the Denver Probate Court of this Court's May 15,

2019 and June 12,2019 orders.

         16.      The renewed Contempt Motion is in direct violation of this Court's orders. Yet, at

a mediation conference held on May 21,2019, Goodwin stated to Bernard that he would be served

with the contempt citation if he appeared at the mediation in person. Dain then caused Bernard to

be served with the renewed Contempt Citation on August 7, 2019, following a deposition at a

location in New York City known to Dain, but not known to any other party to this case. The

renewed Contempt Motion is now set to be presented to the Denver Probate Court on October 3,

2019. (A copy of that contempt citation is attached hereto as Exhibit C.)

         17.      Bernard cannot comply, and has not been able to comply at all relevant times, with

the Denver Probate Court's April 27,2018 Order because of the restrictions against transfer of the

funds imposed in this case, by the aforementioned March 23, 2018 FINRA arbitration award, and




' Indeed, the Denver Probate Court has entered orders to the effect that only Dain mayact forthe SNT, not Bernard
or Samuel. Thus, Dain, not Bernard, is the one who, under the Denver Probate Court orders, would have to cause a
transfer of any funds held in SNT accounts to the Denver Probate Court registry.

{5094/00005/00637317.DOCX/3}                           5
   Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 6 of 32 PageID #:793




because of the injunctive prohibitions of pending Citations to Discover Assets served on Chase in

two Illinois state court proceedings. (See Complaint at IffllO-l 1).

         18.      However, all ofthose orders, awards and processes, including the orders entered by

this Court, have not stopped Joanne from continuing to seek to hold Bemard in contempt in the

Denver Probate Court for not turning over the funds held by Chase that are the subject of this

interpleader action. Indeed, in August, 2019,

         19.      While Joanne has not appeared in this action, she is a defendant and was served

with process by Chase. (See Affidavit of Service attached as Exhibit D hereto.) More recently,

Joanne was served with a copy of Bemard and Samuel's counterclaim in this action, as well as

with this Court's May 15, 2019 and June 12, 2019 orders. (See Affidavit of Service attached as

Exhibit E hereto.) Therefore, Joanne has been joined to these proceedings as a party, has been

served with process in this case, and has been served with the relevantorders entered by this Court

which both restrict the transfer of the tmst assets held by Chase and restrict the parties from taking

actions seeking to transfer or otherwise dispose of those assets.

         20.       28 U.S.C.A. §2361 grants this Court the ability to "enter its order restraining [all

claimants to these proceedings] from instituting or prosecuting any proceeding in any State or

United States court affecting the property, instmment or obligation involved in the interpleader

actionuntilfurther orderofthe court." See also, Executive Risklndem. Inc. v. Speltz & Weis, LLC,

2009 WL 3380972 (N.D. 111.); Construction Industry Retirement Fund of RocJford v. Kasper

Trucking, Inc., 1991 WL 544259 (N.D. 111.).

         21.      The policy rationale behind §2361 is to recognize a federal court's power to enter

an order whenever there are pending or threatened court proceedings that will destroy the

effectiveness of the interpleader suit or the enforceability of the interpleader judgment. Section


{5094/00005/00637317.DOCX/3}                        6
   Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 7 of 32 PageID #:793




2361 reduces the possibility of inconsistent determinations or the inequitable distribution of the

fund. New YorkLife Ins. Co. v. Apostolidis, 841 F.Supp.2d 711 (E.D.N.Y. 2012); U.S. v. Major

Oil Corp.., 583 F.2d 1152 (10th Cir. 1978); 4 Moore's Federal Practice, § 22.04[5][a] (Matthew

Bender 3d Ed.) ("The utility of interpleader as a device for efficient, consistent resolution of a

multi-sided dispute would be threatened if several courts could litigate the issues underlying the

interpleader case simultaneously. Absent self-restraint of the parties, the only way to ensure that

there will not be overlapping litigation is to have the interpleader court issue an injunction against

other proceedings. In response. Congress empowered courts hearing statutory interpleader cases

to enjoin other proceedings—in state courts or federal district courts—^relating to the stake.")

        22.      An injunction is necessary in this case because Joanne, Dain, and Goodwin, far

from exercising self-restraint, have continued to pursue litigation in Colorado in direct violation

of this court's orders, and in a manner inconsistent with the purpose of this case. Under these

circumstances, issuance ofan injunction under §2361 is entirely consistent with this Court's proper

exercise of discretion. Shell Pipe Line Corp. v. West Texas Marketing Corp., 540 F.Supp. 1155

(S.D.Texas 1982).

        23.       To fiirther the purpose ofthis proceeding and the express powers granted to it under

applicable law, this Court should order Joanne to withdraw her Contempt Motion. This Court

further should enjoin Dain, Goodwin and Joanne, and any of their agents or attorneys, from

initiating or prosecuting any action in any court proceeding, including in the Denver Probate Court

in Colorado, to seek a transfer ofthe trust funds held by Chase that are the subject ofthis action or

to hold Bernard and/or Samuel in contempt of court or otherwise liable for any action or inaction

regarding the assets at issue in this case, except after first seeking and obtaining leave ofthis court

in compliance with this Court's orders of May 15 and June 12,2019.



{5094/00005/00637317.DOCX/3}                       7
   Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 8 of 32 PageID #:793




         WHEREFORE, Bernard and Samuel respectfully request that this Court enter an order

directing Joanne to withdraw the Contempt Motion that she filed in the Denver Probate Court,

enjoining Dain, Good^vin and Joanne, and any of their agents or attorneys, from initiating or

prosecuting any action in any court proceeding, including in the Denver Probate Court, to seek

recovery of, or a transfer ofthe funds held in the trust accounts at Chase that are the subject ofthis

action and further from initiating or prosecuting any action in any other court to hold Bernard

and/or Samuel in contempt of court or otherwise liable for any action or inaction regarding the

assets at issue in these proceedings while this case remains pending, and to enter such any other

and further relief as equity and justice require.




                                               Respectfully submitted,

                                               BERNARD S. BLACK, individually and as Trustee
                                               of the 2013 Trust, the SNT and the Issue Trust, and
                                               SAMUEL BLACK, as Trustee ofthe 2013 Trust, the
                                               SNT and the Issue Trust



                                               By: /s/Brad S. Gravson
                                                    One of Their Attorneys




Benjamin N. Feder (ARDC# 6277452)
Brad S. Grayson (ARDC# 6196336)
Samantha E. Weissbluth (ARDC# 6244095)
Strauss Malk & Feder LLP
135 Revere Drive
Northbrook, IL 60062
(847) 562-1400 (Tel.)
(847) 562-1422 (Fax)
bfeder@straussmalk.com
bgravson@straussmalk.com


{5094/C0O05/00S37317.DOCX/3}
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 9 of 32 PageID #:793




      EXHIBIT A
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 10 of 32 PageID #:793




                                            Award
                         FINRA Office of Dispute Resolution


In the Matter of the Arbitration Between:

Claimants                                           Case Number 16-02822
Bemard S. Black and Samuel H. Black,
as Trustees of the irrevocable Trust
for the Benefit of the issue of Renata Black

     vs.


Respondents                                         Hearing Site: Chicago, Illinois
JPMorgan Chase Bank, N.A. and
J.P. Morgan Securities, LLC


Consolidated with:
                                                    Case Number 16-03146
Claimants
Bemard S. Black and Samuel H. Black,
as Trustees of the Supplemental Needs Trust
for the Benefit of Joanne Black

     vs.


Respondents
JPMorgan Chase Bank, N.A. and
J.P. Morgan Securities, LLC

Nature of the Dispute: Customers vs. Member and Non-Member

This case was decided by an all-public panel.

                           REPRESENTATION OF PARTIES

For Claimants Bemard S. Black and Samuel H. Black, as Trustees of both the
Irrevocable Trust for the Benefit of the Issue of Renata Black and the Supplemental
Needs Trust for the Benefit of Joanne Black ("Claimants"): Michael H. Schaalman, Esq.,
Hailing & Cayo, S.C., Milwaukee, Wisconsin.

For Respondent J.P. Morgan Securities, LLC ("JPMS" or "Respondenf): Kenneth Berg,
Esq., Ulmer & Berne, LLP, Chicago, Illinois.

Respondent JPMorgan Chase Bank, N.A. ("Chase Bank") did not submit to FINRA
jurisdiction.
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 11 of 32 PageID #:793


FINRAOffice of Dispute Resolution
Arbitration No. 16-02822 (consol. w/16-03146)
Award Paae2of9




                                     CASE INFORMATION

FINRA Case No. 16-02822:
Statement of Claim filed jointly by Bemard 8. Black and Samuel H. Black, as Trustees
of the Irrevocable Trust for the Benefit of the Issue of Renata Black on or about:
September 23,2016.
Bemard S. Black signed the Submission Agreement: September 23,2016.
Samuel H. Black signed the Submission Agreement: September 23,2016.

Statement of Answer filed by JPMS on or about: December 19,2016.
JPMS signed the Submission Agreement: December 13,2016.

FINRA Case No. 1&»03146:
Statement of Claimfiled jointlyby Bemard S. Black and Samuel H. Black, as Trustees
of the Supplemental Ne^s Trust for the Benefit of Joanne Black on orabout October
26,2016.
Bemard S. Black signed the Submission Agreement: October 26,2016.
Samuel H. Black signed the Submission Agreement October 26,2016.

Statement of Answer filed by JPMS on or about: December 19,2016.
JPMS signed the Submission Agreement: December 13,2016.

                                       CASE SUMMARY


FINRA Case No. 16-02822:
Bemard S. Black and Samuel H. Black, as Trustees of the Irrevocable Trust for the
Benefit of the Issue of Renata Black ("Issue Trusf or "IT) asserted the following causes
of action: conversion, breach of contract, and breach of fiduciary duty. Bemard S. Black
and Samuel H. Black, as Trustees of the Issue Trust alleged that JPMS impermlssibly
froze accounts of the Issue Trust and prevented the trustees from making necessary
and proper disbursements of Issue Trust funds.

Unless specificallyadmitted in the Statement of Answer, JPMS denied the allegations
made in the Statement of Claim and asserted various affirmative defenses.

FINRA Case No. 16-03146:
Bemard S. Black and Samuel H. Black, as Trustees of the Supplemental Needs Trust
for the Benefit of Joanne Black ("SNT) asserted the following causes of action:
conversion, breach of contract, and breach of fiduciary duty. Bemard S. Black and
Samuel H. Black, as Trustees of the SNT alleged that JPMS impermissibly froze
accounts of the SNT, removed Bemard S. Black's access to the trust account
statements for a period of five months, and prevented a majority of trustees from acting
on behalf of the trust, including making necessary and proper disbursements of the SNT
funds. Bemard S. Black and Samuel H. Black, as Trustees of the SNT further alleged
JPMS knowingly permitted a single trustee to make withdrawals from the accounts
without agreement or consent from his co-trustees, permitted this trustee to make
withdrawals for purposes not authorized by the tmst instruments, and permitted this
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 12 of 32 PageID #:793


FINRAOffice of Dispute Resolution
Arbitration No. 16-02822 (consol. w/16-03146)
Award Paoe 3of9


trustee to make withdrawals for purposes not authorized by an improperly obtained
court order that this trustee purported to rely on.

Unless specificallyadmitted in the Statement of Answer, JPMS denied the allegations
made in the Statement of Claim and asserted various affirmative defenses.

                                     RELIEF REQUESTED

FINRA Case No. 16-02822:
In the Statement of Claim, Bemard S. Black and Samuel H. Black, as Trustees of the
Issue Trust requested that the Panel:

   1) require Respondents to unfreeze the Issue Trust accounts and restore Bemard S.
      Black's authority to make disbursements from the issue Trust accounts;
   2) award Ciaimants damages equal to the additional interest payments and other
      expenses incurred by the Issue Trust beneficiaries due to JPMS restricting
      disbursements from the Issue Trust accounts;
    3) award Claimants costs and fees of this action, including reasonable attorneys'
      fees and costs of this action; and
   4) grant such other and further relief as deemed just and proper.

In the Statement of Answer, JPMS requested that the Panel not adjudicate these claims
because FINRAis an inappropriate forum. Alternatively, the Panel should dismiss
these claims on the merits.

FINRA Case No. 16-03146:
In the Statement of Claim, Bernard S. Black and Samuel H. Black, as Trustees of the
SNT requested that the Panel:

    1) require Respondents to unfreeze the SNT accounts and restore Bemard S.
       Black's authority to manage and make disbursements from the SNT accounts;
    2) bar Respondents from seeking or following Court Orders concerning the SNT
       from the Denver Probate Court or other courts that lack jurisdiction over the SNT
      and its assets;
    3) award Claimants damages, Inthe amount of funds that JPMS allowed the alleged
       co-trustee A.D. to withdraw firom the SNT accounts, plus interest thereon;
    4) award Claimants costs and fees of this action, including reasonable attorneys'
      fees and costs of this action; and
    5) grant such other and further relief as deemed necessary, just, and proper.

in the Statement of Answer, JPMS requested that the Panel not adjudicate these claims
because FINRA is an inappropriate forum. Alternatively, the Panel should dismiss
these claims on the merits.

At the close of the hearing, Ciaimants requested that the freeze on the Issue Trust and
SNT Trust be modifiedto prohibitthe withdrawal of any fiinds to pay litigation related
expenses, but to allow withdrawals for the needs of the respective beneficiaries.
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 13 of 32 PageID #:793


FINRA Office of Dispute Resolution
Arbitration No. 1&02822 (consol. w/16-03146)
Award Page 4 of 9




                      OTHER ISSUES CONSiDERED AND DECIDED

The Arbitrators acknowledge that they have each read the pleadings and all other
materials filed by the parties.

On or about November 17,2016, Respondent JPMorgan Chase Bank, N.A. notified
FINRA that it is not a member or associated person of FINRA and did not voluntarily
submit to arbitration. Therefore, the Panel made no determination with respect to
Claimants' claims against Respondent JPMorgan Chase Bank, N.A.

On or about December 20,2016, JPMS filed a Motion to Decline Arbitration, or in the
altemative. Motion to Consolidate. On or about January 6,2017, Claimants filed a
Response to Motion to Decline Arbitration, or in the altemative, Motion to Consolidate.
On or about February 14,2017, the Director of FINRAOffice of Dispute Resolution
denied JPMS' Motion to Decline Arbitration and referred JPMS' Motion to Consolidate to
the Panel appointed in this matter. On or about April 19,2017, a pre-hearing call was
held with the Panel for oral arguments on JPMS' Motion to Consolidate. In its Order
dated April 19,2017, the Panel granted JPMS' Motion to Consolidate FINRA Case No.
16-02822 and FINRA Case No. 16-03146. FINRA Case No. 16-02822 was designated
as the master case.

On or about July 25,2017, Claimants filed a Motion for Preliminary Injunction. On or
about August 1,2017, JPMS filed its Objection to Claimants' Motion for Preliminary
Injunction and a Motion to Stay. On or about August 28,2017, Claimants filed a Reply
in Support of their Motion for Preliminary Injunction. On or about August 31,2017,
JPMS filed a Reply in Support of its Motion to Stay. In its Order dated August 31,2017,
the Panel denied toth parties' motions.

Prior to closing arguments on February 15,2018, counsel for Claimants moved that the
pleadings be amended to conform to the proof. Counsel for JPMS concurred. The
Panel granted the request. For FINRA Case No. 16-02822: Claimants seek an Order
requiring Respondents to unfreeze the Issue Trust to allow Claimants access to
withdraw funds to pay graduate school-related costs for his issue. For FINRA Case No.
16-03146: Claimants waive any daim to damages and seek specific performance to
prevent the withdrawal of funds from the SNT to pay litigation-relatedexpenses until
there is a final rulingon whether the Denver Probate Court has jurisdictionover the
SNT.

The parties present at the hearing have agreed that the Award in this matter may be
executed in counterpart copies or that a handwritten, signed Award may be entered.

                                           AWARD

After considering the pleadings, the testimony and evidence presented at the hearing,
the Panel has decided in full and final resolution of the issues submitted for
determination as follows:
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 14 of 32 PageID #:793


FINRA Office of Dispute Resolution
Arbitration No. 16-02622 (consol. w/16-03146)
Award Pace 5 of 9


                                           FINDINGS

       1. On December 19,1997, Renata Black set up two (2) trusts, a SNT for the
          benefit of her daughter Joanne Black into which two-thirds of her assets were
          to go, and an iTfor the benefit of her son Bernard 8. Black and his chiidren
          into which one-third of her assets were to go. She named Bernard 8. Black
          as Executor of her Estate. Renata Black died on May 1,2012.

       2. These Trusts are held at JPM8, pursuant to arrangements withTrustees of
           both Trusts.

       3. Currently, Trustees of the SNT are: A.D., Bemard 8. Black and Samuel H.
           Black; Trustees of the IT are: Bemard 8. Black and Samuel H. Black.

       4. Because of conflicting claims, instructions and directions to JPMS from
          Trustees of the SNT and Trustees of the IT, including but not limited to
          assets, the distribution of assets, the expenditures of assets and the
          ownership of assets, Respondent, pursuant to its account agreements with
           Trustees of the IT and the SNT, has frozen assets in both Trusts and seeks to
           continue this freeze pending court orders or mutual agreement of the
           Trustees of the SNT and the IT.

       5. In the pleadings. Claimants allege Respondent has engaged in conversion,
          breach of fiduciary duty, and breach of contract; each of which allegations
          Respondent has denied, and which allegations are without merit

       6. At the heanng, the parties' motion to conform the pleadings to the proof was
           granted.

       7. a) Claimants withdrew their request for monetary damages.

           b) Claimants requested that the freeze imposed upon the SNT be lifted,
           except continue for litigation matters.

           c) Claimants requested that the freeze imposed upon the ITbe lifted,
           especially with regard to education expenses for the Bemard Black children
           beneficiaries, except continue to be imposed for litigation matters.

           d) Respondent requested that the freeze on both Trusts continue until final
           order of Colorado courts on Jurisdictional matters, final tum-over orders from
           Illinois courts, or until the Trustees otherwise agree in writing.

        8. Each party urged the Panel to exercise its equitable powers In resolution of
           the dispute between the parties.

        9. Litigation matters involving the Trusts, the Trustees and persons involved in
           the Trusts are pending in various courts, including, inter alia:
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 15 of 32 PageID #:793


FINRA Office of Dispute Resolution
Arbitration No. 16-02822 (consol. w/16-03146}
Award Page 6 of 9




               Black, at at. vs. Dain, etaL, Civil Action No. 1238 (ED NY);
               Black, etal. v. Wrigley, etal.. Case No. 16-CV-430 (ED NY);
               Litvakv. Wrigley, etal.. Case No. 17-cv-101 (ND III.);
               In the matter ofJoanne Black, Case No. 12 PR 1772 (Denver);
               Renata Black Estate, (Surrogate's Court) (NY); and
               Goodwin, as Conservator v. Black, etal., (Circuit Court, Cook County).

       10. Thus far, approximately $1,000,000.00 has been expended in the SNT for
           purposes of litigation, and approximately the same amount has been
           expended in the ITfor purposes of litigation, including approximately
             $200,000.00 owed in loans to the IT.

       11. At the current time there remains approximately $1,500,000.00 in assets in
             the IT and $3,200,000.00 in assets in the SNT.

       12. The use of assets in both Trusts to fund litigation against or involving
           Trustees, administrators, family members and individuals in connection with
           the Trusts has dissipated assets in each Trust and unless curtailed, will
             continue to do so to the detriment of the beneficiaries of the Trusts.

       13. The freeze imposed by JPMS in both Trusts, prevents the use of trust
           assets for the benefit of the respective beneficiaries, i.e., Joanne Black in
             the SNT and Bernard 8. Black and his children in the IT.

                                                ORDER


        1. JPMS is directed and ordered to freeze and continue to freeze assets in both
           the IT and the SNT for use of and in connection with litigation expenses, costs
           or attorneys' fees in matters of any sort, including but not limited to matters
           involving or relating to each Trust, Trustee, administrator, conservator or
           family member.

       2. JPMS is directed and ordered to freeze assets in the IT or the SNT for use or
           for purposes of payingfor any monetary damages assessed against Bemard
           S. Black in other proceedings and for use or for purposes of repaying loans to
           Bemard S. Black and/or the IT or SNT.

        3. JPMS specifically is authorized, directed and ordered upon request by SNT
           Trustee(s), except for litigation matters as referenced above, to expend SNT
           assets for the t)enefit of Joanne Black, including her personal needs, clothing,
           food, living arrangements, travel, and entertainment

        4. JPMS specificallyis authorized, directed and ordered upon request by IT
           Trustee(s), except as referenced above, to expend ITassets for the benefitof
           Bemard S. Black's trust beneficiary children, for purposes of the beneficiary
           children's educational expenses.
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 16 of 32 PageID #:793


FiNRA Office of Dispute Resolution
Arbitration No. 1&02822 (consol. w/16-03146)
Award Paae7of9


       5. Paragraphs 1,2,3 and 4 of this Order shall remain In effect until final order of
          pending litigation in the Colorado Courts, or unless and until Trustees of the
           IT and Trustees of the SNT in writing to JPMS mutuallyagree to withdrawals
           from the SNT or the IT, or both, which agreement(s) shall be honored by
           JPMS.

       6. Claims against JPMS for conversion, breach of fiduciaryduty and breach of
          contract are dismissed, and Claimants' request for attomeys' fees is denied.

                                               FEES

Pursuant to the Code of Arbitration Procedure, the following fees are assessed:

Fiilna Fees
FINRA Officeof Dispute Resolution assessed a filing fee"* for each claim:

          Initial Claim Filing Fee                                           =$ 1,575.00

*The filing fee is made up of a non-refundable and a refundable portion.

Member Fees
Member fees are assessed to each member firm that is a party in these proceedings or
to the member firm that employed the associated person at the time of the events giving
rise to the dispute. Accordingly, as a party, JPMS is assessed the following:

          Member Surcharge                                                   =$ 1,900.00
          Member Process Fee                                                 =$ 3,750.00

Postponement Fees
Postponements granted during these proceedings for which fees were assessed or
waived:

November 13-17 and 20-21.2017. postponement requested bv JPMS               =$ 1.125.00
Total Postponement Fees                                                     =$1,125.00

The Panel has assessed $1,125.00 of the adjoumment fees to Respondent JPMS.

DiscoverV'Related Motion Fee
Fees apply for each decision rendered on a discovery-related motion.

Two (2) decisions on discovery-related motions on the papers
with one (1) arbitrator @$200.00/decision                                   =$ 400.00

JPMS submitted two (2) discoverv-related motions
Total Discovery-Related Motion Fees                                         -$ 400.00

The Panel has assessed $200.00 of the discovery-related motion fees jointlyand
severally to Claimants.
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 17 of 32 PageID #:793


FINRAOfficeof Dispute Resolution
Arbitration No. 16-02822 (consol. w/16-03146)
Award Pane 8 of 9


The Panel has assessed $200.00 of the discovery-related motion fees to Respondent
JPMS.

Hearing Session Fees and Assessments
The Panel has assessed hearing session fees for each session conducted. A session is
any meeting between the parties and the arfoitrator(s), including a pre-hearing
conference withthe arbitrator(s), that lasts four (4) hours or less. Fees associated with
these proceedings are:

Three (3) pre-hearing sessions with the Panel @$1,125.00/session           =$ 3,375.00
Pre-hearing conferences: March 7,2017               1 session
                              April 19,2017            1 session
                              January 10,2018          1 session

Eight (8) hearing sessions @ $1,125.00/session                             =$ 9,000.00
Hearing Dates:             February 12,2018            2 sessions
                           February 13,2018            2 sessions
                           February 14,2018            2 sessions
                           Februarv 15.2018            2 sessions
Total Hearing Session Fees                                                 =$12,375.00

The Panel has assessed $4,387.50 of the hearing session fees jointlyand severally to
Claimants.

The Panel has assessed $7,987.50 of the hearing session fees to Respondent JPMS.


Ail balances are payable to FINRAOffice of Dispute Resolution and are due upon
receipt.
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 18 of 32 PageID #:793


FINRAOffice of Dispute Resolution
Arbitration No. 1&02822 (consol. w/16-03146)
Award Page 9 of 9




                                   ARBITRATION PANEL


     Robert S. Sugarman                        -        Public Arbitrator, Presiding Chairperson
     Pamela A. Kentra                          -        Public Arbitrator
     Elizabeth 0. Simon                        -        Public Arbitrator

I, the undersigned Arbitrator, do hereby affirm that I am the Individual described herein
and who executed this instrument, which is my award.

Concurring Arbitrators' Signatures




/s/ Robert S. Sugarman                                          March 22,2018
Robert S. Sugarman                                              Signature Date
Public Arbitrator, Presiding Chairperson


/s/ Pamela A. Kentra                                            March 23,2018
Pamela A. Kentra                                                Signature Date
Public Arbitrator



/s/ Elizabeth C. Simon                                          March 22,2018
Elizabeth C. Simon                                              Signature Date
Public Arbitrator




March 23.2018
Date of Service (For FINRA Office of Dispute Resolution office use only)
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 19 of 32 PageID #:793



 RNRA Office of Dispute Resolution
 Arbitration No. 16-02822 (consol. w/16-03146}
 Award Page 9 of 9




                                     ARBITRATION PANEL


      Robert S. Sugarman                                 Public Arbitrator, Presiding Chairperson
      Pamela A. Kentra                                   Public Arbitrator
      Elizabeth C. Simon                                 Public Arbitrator

  I, the undersigned Arbitrator, do hereby affirm that Iamtheindividual described herein
  and who executed this instrument, which is my award.

  Concurring Arbitrators' Signatures




   tobert S. S   larman                                          Signature^Date
  Public Arbi    tor. Presiding Chairperson



  Pamela A. Kentra                                               Signature Date
  Public Arbitrator




  Elizabeth C. Simon                                             Signature Date
  Public Arbitrator




  Date ofService (For FINRA Office ofDispute Resolution office use only)
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 20 of 32 PageID #:793



  FINRA Officeof Dispute Resolution
  Arbitration No. 1&<)2822 (consol. w/16>03146)
  Award Pane 9 of 9




                                      ARBITRATION PANEL

       Robert S. Sugarman                                Public Arbitrator, Presiding Chairperson
       Pamela A. Kentra                                  Public Arbitrator
       Elizabeth C. Simon                                Public Arbitrator

  I,the undersigned Arbitrator, do hereby affirm that I am the individual described herein
  and who executed this instrument, which is my award.

 Concurring Arbitrators' Signatures




 Robert 8. Sugarman                                              Signature Date
 Public Arbitrator, Presiding Chairperson



 Pamela A. Kentra                                                Signature Date
 Public Arbitrator




 Elizabeth C. Simon                                              Signature Date
 Public Arbitrator




 Date of Service (For FINRA Office of Dispute Resolution office use only)
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 21 of 32 PageID #:793


 FINRAOffice of Dispute Resolution
 Arbitration No. 16-02822 (oonsoi. w/16-03146)
 Award Pace 9 of 9




                                     ARBITRATION PANEL

      Robert S. Sugarman                         -       Public Arbitrator, Presiding Chairperson
      Pamela A. Kentra                           -       Public Arbitrator
      Elizabeth 0. Simon                         -       Public Arbitrator

 I, the undersigned Arbitrator, do hereby affirm that I am the individual described herein
 and who executed this instrument, which is my award.

 Concurring Arbitrators' Signatures




 Robert 8. Sugarman                                             Signature Date
 Public Arbitrator, Presiding Chairperson



 Pamela A. Kentra                                                Signature Date
 Public Arbitrator




 Elizmth C. Simon
                  A                                             Signature Date
 Public! Arbitrator




 Date of Service (For FINRA Office of Dispute Resolutionoffice use only)
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 22 of 32 PageID #:793




       EXHIBIT B
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 23 of 32 PageID #:793




 Probate Court
 Denver County, Colorado                                                               RLGDIN PRCBATE COURT
 Court Address:                                                                      CITY&C0tMY0F0BfVER,00
 1437 Bannock Street
 Denver. CO 80202                                                                         MAY 10 2019

 IN THE INTEREST OF:

 JOANNE BLACK,

 Protected Person.
                                                                               ^       COURT USE ONLY ^
  Lisa DtPonio, Esq.. f^707                                                 Case Number.
  Court Appoirited Counsel for Joanne Black
  7931 S. Broadway, #348                                                    12PR1772
  Littleton. CO 80122
  DiPonlotawifirm^comcasLnet
                                                                            Dlvlston          Courtroom 230
  (303)955-2080*
  Fax (303) 734-1068

      VERIFIED MOTION AND AFFIDAVIT FOR CITATION FOR CONTEMPT OF COURT

 Usa DiPonto. Esq. CCounseT) on behalf of her client. Joanne Black, states Bernard Black has fislted to comply
wHh ordeis of this court as fbilows:

 1. On April 27.2018this Court issued Hs Order Re: COA Remand, orderkig Bernard Black to do the following:
    (Briefly descrfoewhat the Ordersays and attach a copyof the signed Order.)
     Immedlatetv return all fiinds that he disclaimed oursuant to the Amended Order issued March 5. 2013. and
     Place them into the Reolstiv of the Denver Probate Court In that April 27J?018 Order, the Court affirmed.
    among other things, that via his disclaimer Bernard Black misappropriated Conservatorshlo assets and
     transferred them into the 1897 Supplemental Needs Trust for the benefit of Joanne Black, the 2013 SNT. the
     1997 Issue Trust and elsewhere.       Mr. Black filed a motion in the Colorado Court of Appeals to stay this
     Court's Order: on June 29.2018. the Court of Appeals Issued an Order denvfog Mr. Black's motfon to stay.
     Thus, the April 27.2018 Order remains in effect and Mr. Black remains obligated to comply.




 2. As of this date, the other party owes me a total of $,                  -.for.        (number of payments)
     payment(s) in the amount(s) of $.                   .that were ordered to have been made by the following
     date(s):

         •and [Slor
     Other (Identify exactly what the other party has done, or fisilsd to do. in violation of the Order.)


 JDF1816 R7/13 VERIRED MOnOM AND AFFIDAVIT FOR CITATION FOR CONTBWPT OF COURT
 ®2013CotwadoJudidedD^rtment1isru8e[nfhaCouil8ofCofa»ado                                      Pc^elofS
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 24 of 32 PageID #:793




    Bemartf Btack has wiltftillv. intentionally and In bad fatth vlotafed this Court's April 27^018 Qiriar bv refusing
    to return, or even make anv affbrt to return, the funds he dsdalmed and olaoe them fn the Court Reatstrv.
    Mr. Black has tanored repeated requests that he comply withthe Court's Orcter.




3. Describe any circumstances wtiich may showthat the other party has the presentabHity to comply with the
    Order As the Court mav recall trom the evidence presented In the ConseivatoTshiD evident^ hearings.
    inctudlno testimony from witnesses ineludino Mr. Black, and the expert forensic report and attached exhibiteof
    Pamela Kerr. Bernard Black is an account holder and stancir of all accounts holding disdafmad funds, with the
    exception of the Roth IRA funds he disclaimed and transferred cCrecttv to accounts In the names of his seven
    chfldren. As to the accounts on which he is a holder and sionor. he has the immediate abgltv to effecttransfer
    to the Court's Recistrv.. directiv and/or through coopaiation with olher account hoidets. such as his son
    Samuel Black and Trustee Anthony Pain: As to the accounts he                   up holding the disclaimed Roth IRA
    fundSi he can at a minimum seek the cooperation of his children in effectmo return to the leolstfv. and at a
    maximum, he can seek court assistance in onderina the retum of the funds.




4. Describe any circumstances which mayshowthatthe otherparty wilifuiiy r^sed to comply with the Order
On Mav 15 and July 6.2018. Anthony Gain e-mailed Bernard Black lmplorina him to comply with the Court's Aoril
27. 2018 Order. These e-mails are attached.                Mr. Black ignored both reauBsts.   Moreover, as recently as
November 19. 2018. during his deposition in a Federal District Court case brought bv his wife aoalnst Ms.
WriQiev. Ms. Cohenson and Ms. Kerr. Mr. Black demonstrated his literal contertiot tor this Court's various orders
Including the April 27.2019 order. During his testimony. Mr. Black was descrlbinQ his October 2017 surreptitious
efecttonic transfer of funds out of the Supplemental Needs Trust account at Chase Bank. As the Court mav
recall, it had authorized Mr. Daln to sell assets held in an SNT brokerage account at Chase to oav attorney's and
professtonars fees needed to protect Joanne Black from Mr. Blade's depredations: the Court ordered Mr. Dain to
hold the funds received from sale fn a Chase SNT checking account pending the Court's resolution of Mr. Blade's
oblecltons to reasonableness. However, lust alter the October 2017 hearing on his objections, when it was clear
the Court was oolna to overrute them. Mr. Black surreotitlouslv went online and removed these funds. He first
transfened the funds info a home eouitv line of credit account held bv him and his vdfe. also ait Chase. This paid
off his line of credit He then later drew on that home equity line of credit and transferred those tiinds out of
Chase into an account he set up at Northvlew Bank. As the Court mav recall It issued an emergency Order re:
Motion for Iniuncfien on November 3. 2017 ordering Mr. Black to return the.tunds to the Chase SNT account In

that Order, the Court stated uneauivocallv that it "Rnds that this Court has contjnuino jurisdiction over this

consenmtorship matter and Bernard Black, who sen/ed as the former conservator as appointed bv this Couif

JDF1S16     R7/13   VERIREDRrartON AND AFROAVIT FOR CITATION FOR CONTEMPT OF COURT
 ® 2013 ColoradoJudldsl Depaitmentfbr use in the Courts of Coldiado                           Ps^ 2 of 3
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 25 of 32 PageID #:793




However, continutna to thuirib hte ^^ose at this andotherQiriers oftheCourt Mr. Black testified on November 19.
2018. "Mr. Da!n hascone reoeafe^jy to ihe Denver Probate Court to seek aoDFOval to spend SNT mnnev. IT If I
belteve that the S     . Denver ombate Court has no tuflsdlctfon over the SNT and has acted tmproperlv In this and
Other wave. And It was availabte for me to move the monav from Chase to Northvtew. and bv dotno that I was
trvino to stow down the deptetlon of the SNT accQunts."              A coov of the retevant portion of Mr. Blade's November
19. 2018 Transcript, wfth the Deoemhar 5. 2018 Reporter's CerfiRcafion is attached hereto. This lestimonv is
exemolarv of Mr. Blaisk's Intent to defy this Court's orders, tncludino the Aortl 27. 2018 Order, and of Mr. Blade's
unwitltnaness to aeceot ihts Coutfs iufisdictlon to enforce his comolianoe with its orders, indudina the April 27.
2018 Order.




5. There has xwibeen a stay of execution or modification of the Order.

6. The actfonsofthe other party are contrary to the Order ofthis court

7. I request this court to issuean order to the otherparty to appearbefbre the court at a specific date and time
   for a hearing todiowcausewhy there has beena failure andfor refusal tocomply with the Order ofthis court
8. i hereby request
    ^ORemedial Contampl I request thatthe Court find that the other party Is in remedial contempt of this
    Courtis Order. As described above, I attest that the respmiding party (1) did not comply with the Order, (2)
    knewof the Order, and (3) has the present ability to complywiththe Order.

         As a result I request fillscourt impose the following sanctions:
          [SIpayment ofmy costs andreasonable atfomay's feesinconnecfion with this contempt proceeding;
          ISIpayment ofa fine andfor impn'sonment until the other party, who has ttte pr^ent ability to compty,
          performs the act(s) ordered;
          •other (be very specific)




          and/or

     [ElPunftiva Contempt Irequest thatthe Courtfind that theother parfy is In punitive contempt ofthis Courts
     Order.As described above, I attest that, beyond a reasonable doubt, the responding party (1) had knowledge
     ofthe Order; (2) had the ability tocomi^with file Order, and (3) wilifuUy refused tooomp^ with the Order.
         I request this courtfind fi)atthe conduct of the other partyto be offensive to the aufirorfty and dignity of the
         Court and, to vindicate the dignity of this court, to impose a fine orfixed sentence 6fimprisonment or
         both.


 Date.               10, QD\°[
                                                                     "/ca kihfksdi\)aLf*6AB
                                                                 Address

 JDF1816    R7/13    VERIRGD MOTION AND AFFIDAVIT FOR CnATlON FOR COmeUIPT OF COURT
 ® 2013 CfXorsdoJudldalDapaibnent for usd in the Courts of Cdoisdo                                Pasd3of3
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 26 of 32 PageID #:793




                                                                                 to    8r)f22
                                                                City,State, Zip Code

                                                                (AreaCode) HomeTetephone Number
                        SCOTBROOKS
              NOTARY PUBUC - STATE OF COLORADO
                   NOTARY ID 20184024177
                                                                Area Code) WorkTeiepltone Number
              MY commission EXPIRES JUH 11, 2022


Subscribed           affirmed, or sworn to befbre me.lnlhe County of                                        State of
                        . this    Ja         day of                                .


 MyCommission Expires:
                                                                           " Publld?DllSQtyCIefk



      It is Important that the party accused of contempt read the following Information.
A imrtyaccused of remedlaicontempt has the fbllowtng rights:
     1. TherighttoberepresentKlbyalawyer.
     2. The rightto a hearing before a Judicial officer where the court must find that you were subject to a court
        order, that you had knowledge of that Order, that you did notcomply with the Order, that you had the
        ability to comply withthat Order, and that you have the present ability to comply wtth that Order.
 ifyouaretbund to be in remedial contemptofcourt, the courtmay require youto paythe other party^ courtcosts
and attorney's fees connected withthe contempt hearing, to pay a fine, and/br to serve an indefinfte ^f! sentence
 until you comp^ with the original order.


 A party accused of punitive contempt has the following i^hts:
     1. The right to be represented by a lawyer. If you cannot afford a lawyer and if a jail sentence is
         contempfoted, you may apply for a court-appointed lawyer.
     2.' The rightto a jury ifa jail sentence Inexcess of 180 days is contemplated.
     3. Ifthe judge Initiated the proceedings, the rightto have the cmdemptmatterheard by a different judga
     4. The rightto plead guiity or not guilty to the charge ofcontempt
     5. The right to be presumed Innocent unless end unfit the aQ^ation(s) in the motion for contempt Is/are
           proven beyond a reasonable doubt
     6. The rightto confront and cross-examine all witnesses against you.
     7. The rightto present relevant witnesses and evidence atthe hearing.
     8. The right to request the court to issue subpoenas to compel vritnesses to appear and give testimony.
     9. The right to remain silent
     10. The r^ht to tesSty onyour own behalf. Ifyou testity, you waive your right to remain silent and the other
         party may cross-examine you.
     11. The rightto make a statement on your own behcdfpriorto the impositfon of sanctions, if you are found In
           contempt of court


 If the oourt finds beyond a reasonable doubt that you were subject to a lawful court Order, that you had
 knowledge of tfiat Order, that you had the ability to comply with that Order, that you willfully failed or refbsed to
 obey that Order, and that such conduct was offensive to the authority and dt^lty of the court, you may be
 sentenced to pay a fineor serve a jaQ sentence.

 JDF1818     R7/13    VEIUnED MOTIONAND AFROAVfT FOR CITATiONFOR C0N1EMPT OF COURT
 @2013Coloiado Judicial Dfipsilmsntlbr use Inthe CourtB of CdofBdo                          P^4of3
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 27 of 32 PageID #:793




       EXHIBIT C
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 28 of 32 PageID #:793




   Denver County Probate Court, Denver County, Coiorado
   Court Address:
   1437 Bannod(, Room 230
   Denver, CO 80202

   IN THE INTEREST OF:

   JOANNE BUCK,                                                                      ^      COURTUSEONLY ^
                                                                              Case Number
   Protected Person.
                                                                              12PR1772



                                                                              Division           Courtroom
                    ORDER TO ISSUE CITATION AND CITATIO 4 TO SHOW CAUSE
  To: Bernard Black

  The Court having rewev^d the Verified Motion and Affidavit for Citation for Contempt of Court filed on May 10,
  2019, orders ttet the derk issue a Citation to Show Cause tothe party named toappear before flie Court at a
  date and time certain.                                                 ^

  Date:

                                                                                 •Magistrale
                            Ai-lA^ CITATION TO SHOW CAUSE
  Yw are ordered to appear before this Court attiie place, date and time listed^ow to dtow,cause, if any, for the
  failure and refusal to comply with the Orders ofthis Court entered on                             4l2'iri^         and to
  show cause why sanctions and/or impiisonmentshould not beimposed.              *
  You Bernard Black are hereby ordered to appearat:
            Court Lection: 1437 Bannock
            Date:
                                                                             Ll30^^Vvx
  If you fall to appear In Court at                                 Ified, a bench warrant wlH be Issued for your
  arrest without farther notice ai                                   ned acfiQidfng to the law for your failure to
  appear.

             n
                                                      SSTBT


    hereby cerliiy    Iam over the age of 18 years, and am not an int^ested party herein, and that I personally
                   « Cause
  and C/tefton to Show Venfiedupon
                               Motion and AfSdavH for Citation for Contsmpt ofCourt  and Ordertoto
                                                                             (name) identified   meissue C/teffon
                                                                                                     ^ the  party
  in contempt herein, at                                                                               (location)
                                                       (l"Tie) by                                     ^(method ofservice).

                                                                    Signature
 Subscribed and atfinrred, orsworn to before me by.                                        jn the County of
                                Sf^of_                   _.thts        day of.                    .20
 MyCommissionErqsires:
                                                                    Notary PubiicA^lerfc


 toUM In tte                           CITATION AND CITATION TO SHOWCAUSE92013 Colonido Judicial Oepaihnnt
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 29 of 32 PageID #:793




       EXHIBIT D
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 30 of 32 PageID #:793
      Case: l:18-cv-03447 Document#: 25 Filed: 08/08/18 Page 1 of 1 PagelD#:406


 IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
          DISTRICT OF ILLINOIS EASTERN DIVISION

JP Morgan Chase Bank, National Association and J.P.
Morgan Securities LLC,
                                                                         Case No,: 18 CV 3447
          PIaintiff(s),
vs.                                                                   AFFIDAVIT OF SERVICE

Bernard S. Black, individually and as trustee, Samuel
Black, individually and as trustee, Anthony Dain,
individually and as trustee, Katherine Litvak, Olga
Dal, and Jeannette Goodwin, as court appointed
conservator and Joanne Black,

Jfondant(s).^
    tv(1bL^
              .^/ZcA/f                          being first duly sworn on oath, deposes and states the
              ng:             ^
I am over the age of 18and not a party to this action. I am an agent of ATG LegalServe, Inc.,
Illinois Department of Financial and Professional Regulation number 117.001494.1 attempted
service of the within Summons in a Civil Case; Complaint for Interpleader and Declaratory
Relief with Exhibits 1-13; Notice of Mandatory Initial Discovery with Standing Order to
Joanne Black, located at 805 East New York Ave., #5-M, BrooWyn, NY11203 resulting in
tlie following:

                    PERSONAL SERVICE: Byleaving a copy of theSummons in a Civil C^e;
          ^         Complaint for Interpleader and Declaratory Relief with Exhibits 1-13; Notice of
                    Mat^o^ ImtiaJjPi^wery with                         \^t^Joanne Black personally
          •         SUBSTITUTE SERVICE: By leaving acopy ofthe Summons in aCivil Case;
                    Complaint for Interpleader and Declaratory Relief with Exhibits 1-13;Noticeof
                    Mandatory InitialDiscovery with Standing Orderat the above address whichis Joanne
                    Black's usual place of abode, with:
                    Name                                          Relationship                           ,a
                    person of his/herfamily, or otherperson residing there, overthe age of 13 years who
                    was informed of the contents of the Summons in a Civil Case; Complaint for
                    Interpleader and Declaratory Reliefwith Exhibits 1-13;Noticeof Mandatory Initial
                    Discovery with Standing Orderon the         day of                      , 20  at
                                  ^M
                    After substitute service, I mailed a copy of the listed documents via regular mail to the
                    subject on the       day of         , 20

          I I       NON-SERVICE for the following reasons with the DATE and TIME ofeach attempt
                    listed alongwith a description of the attempt(attach a separate sheet if needed):

      /       /      @

      /       /      @

      /       /      @

 A description of person with whom the documents were left is as follows:

 Sex:^^ Race:                            Approx. Age:^^HHeight:               Weight:          Hair:
 Noticeable
 Features/Notes

 The undersigned verifies that the statements set forth in this Affidavit of Service are true and correct.

 Signed^d sworn to befme me                                   f

                             QUAyf^DlNROCKCANDdBdlW^®)
                                        FILED IN NSWJfORKCOUNW
                           COMMISSION BXPIREO JUNE 29,2022
Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 31 of 32 PageID #:793




        EXHIBIT E
               Case: 1:18-cv-03447 Document #: 76 Filed: 08/23/19 Page 32 of 32 PageID #:793
                     Case: l:18-cv-03447 Document#: 74 Filed: 08/14/19 Page 1 of 1 PagelD#-777                                                       ..30-37
UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
Attorney: Sharan Abraham
Address: 37 South Street Roslyn Heights, NY 11577


      JP MORGAN CHASE BANK. NATIONAL ASSOCIATION and J.P. MORGAN SECURITIES
                                                           LLC.                                                       Case Number: 1:18-CV-03447
                                                                                                          Plaintiff
                                                           vs
                                                                                                                      Client's File No.:
                                            BERNARD S. BLACK, et al..                                                 Court Date:


                                                                                                                      Date Filed:
                                                                                                        OeCendant


STATE OF NEW YORK. COUNTY OF NASSAU. SS.:                                                                         AFFIDAVIT OF SERVICE
Dainon O. Ward, being sworn says:
          Deponent is not a party herein; is over the age of 18 years and resides in the State of New Jersey.
On 8/2/2019. at 8:05 PWI at: 805 EAST NEW YORK AVENUE. #5-WI. BROOKLYN, NY 11203 Deponent served the within Notice of Docket
Entry for May 15. 2019, Notice of Docket Entry for June 12, 2019 and Answer and Counterclaim to Complaint For Complaint For
Interpleaderand Declaratory Relief Filed on 07/05/18
On: JOANNE BLACK, therein named.




^ By deliVen^g'thereat                   of each to D. Long (Doorman) aperson of suitable age and discretion who stated that he/she is authorized to accept
     service. Said premises is recipient's ;Q actual place of business /employment pC] dwelling house (usual place of abode) within the state.
El #2 DESCRIPTION
     Sex; Male             Colorof skin:Black               Colorof hair: Bald     Glasses: No
                                                                                                      Other Features:
     Age: 36-50            Height: 5ft 4inch - 5ft Sinch             Weight 161-200 Lbs.

^ fLSthT^rson spoken to whetherdefendant was in active military service ofthe United States or the State of New York in any capacity wh^oever
      and received anegative reply. The source of my information and the grounds of my belief are the conversations and observations above narrated.
•    IMWITNESS FEES
     Subpoena Fee Tendered in the amount of
pg       OTHER
      The doorman called the Subject on the phone. She REFUSED/DENIED me entry up to Apt. 5-M to serve the documents and asked me to leave them
      with the doorman.




     #6 MAILING                                                                                                         .........          ,     .
      Dainon O. Ward being duly sworn, deposes and says: that deponent completed service by depositing a copy of the said documents in a
      postpaid properly addressed envelope, bearing the words "Personal and Confidential" by first class priority mail on; 08/08/2019 to JOANNE
      BLACK at805 EAST NEW YORK AVENUE, #5-M, BROOKLYN, NY 11203 in an official depository of the United States Postal Service in the
      State of New York. The envelope did not indicate on the outside thereof, by return address or otherwise, that the communication is from an
      attorneyor concerns an action against the person to be served.




                     e nie on 08/13/201

                                                                                                                            Dainon O. Ward
                Adrians Bartoiotta                                                                                      DCA License # 2079049
         Notary Public, State of New York
          Registration No. 01BA6377720
           Qualified in Nassau County
         Commission Expires 07/16/2022


                             CovRTSupport, Inc., 181 IhusmF. AvENut:, Wiujston Park, NY 11596 License §1382542
